Mary Lou Keel
                                 Judge 232nd District Court
                                                                         RECEIVED IN
                                       1201 Franklin
                                                                       COURT OF CRIMINAL APPEALS
                                   Houston, Texas 77002
                                                                                MAY 22 2015
                                       (713) 755-6778


                                      May 19, 2015

Bernardo Aban Tercero
TDCJ # 00999369
Polunsky Unit
3872 FM 350 South
Livingston, Texas 77351

Dear Mr. Tercero:

      Enclosed is a copy of the trial court's Order setting your execution for Auj^Tst
26, 2015.




cc:   Joni White                                              Jeremy C. Greenwell
      Assistant Director                                      Assistant Attorney General
       Classifications & Records Di                           Attorney General's Office
      TDCJ - ID                                               209 W. 14th Street
       P. O. Box 99                                           Austin, Texas 78701
       Huntsville, Texas 77342-0099

      Abel Acosta                                             Don Vernay
       Clerk                                                  Attorney at Law
       Court of Criminal Appeals                              1604 Golf Course Road SE
       P. O. Box 12308                                        Rio Rancho NM 87124
      Capitol Station
      Austin, Texas 78711

       Maria Ramirez                                          Lynn Hardaway
       Board of Pardons & Paroles                             Assistant District Attorney
       Executive Clemency Unit                                Harris County Dist. Atty.
      8610 Shoal Creek                                        1201 Franklin Street
      Austin, Texas 78758                                     Houston, Texas 77002

                                                              Joshua Reiss
                                                              Harris County Dist. Atty.
                                                              1201 Franklin Street
                                                              Houston, Texas 77002
                                              CAUSE NO. 762351               omm^    Chris Daniel'
                                                                                     District Cferk
  STATE OF TEXAS
                                                    §           IN THE 232ND DISTfj^CpyRJgj,-
  V.
                                                    §           OF
                                                                           By_       llu.ll. county, Tox.r
                                                                                         Deputy
  BERNARDO ABAN TERCERO
                                                    §           HARRIS COUNTY, TEXAS

                                          EXECUTION ORDER


         This Court, having received the mandate from the Court of Criminal Appeals affirming the
  Defendant's conviction in the above styled and numbered cause and having received notice that
 the Court of Criminal Appeals has denied habeas relief in the defendant's initial petition for writ of
 habeas corpus, cause no. 762351-A, now enters the following Order:
        IT IS HEREBY ORDERED that the Defendant, BERNARDO ABAN TERCERO, who has been
 adjudged to be guilty of Capital Murder as charged in the indictment and whose punishment has
 been assessed at Death by the verdict of the jury and judgment of the Court, shall be kept in
 custody by the Director of the Texas Department of Criminal Justice - Correctional Institutions
 Division at Huntsville, Texas until Wednesday, the 26th day of August, 2015, upon which day, at
the Texas Department of Criminal Justice - Correctional Institutions Division at Huntsville, Texas, at
some time after the hour of 6:00 p.m., in a room arranged for the purpose of execution, the said
Director, acting by and through the executioner designated by said Director as provided by law,        is



hereby commanded, ordered and directed to carry out this sentence of death by intravenous
injection of asubstance or substances in a lethal quantity sufficient to cause the death of the said
BERNARDO ABAN TERCERO and until the said BERNARDO ABAN TERCERO is dead, such procedure
to be determined and supervised by the.said Director of the Institutional Division of the Texas
Department of Criminal Justice.

        IT IS HEREBY ORDERED that the Clerk of this Court shall issue and deliver to the Sheriff of

Harris County, Texas, a Death Warrant in accordance with this Order, directed to the Director of

the Texas Department of Criminal Justice - Correctional Institutions Division at Huntsville, Texas,

commanding him, the said Director, to put into execution the Judgment of Death against the said

BERNARDO ABAN TERCERO.


        IT IS HEREBY ORDERED that the Sheriff of Harris County, upon receipt of said Death

Warrant, is to deliver said Death Warrant to the Director of the Texas Department of Criminal

Justice - Correctional Institutions Division at Huntsville, Texas and shall take receipt of said Death

Warrant and return the receipt to the Clerk of this Court.

               SIGNED AND ENTERED this /I day of